
	

114 S1833 IS: Access to Healthy Food for Young Children Act
U.S. Senate
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1833
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2015
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to improve the child and adult care food
			 program.
	
	
 1.Short titleThis Act may be cited as the Access to Healthy Food for Young Children Act. 2.Child and adult food care program (a)In generalSection 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by striking the same as and inserting 10 cents more than;
 (B)in paragraph (2), by striking the same as and inserting 10 cents more than; (C)in paragraph (3)—
 (i)by striking 30 cents and inserting 94 cents; and (ii)by striking 2.75 cents and inserting 17 cents; and
 (D)by adding at the end the following:  (7)Streamlining program paperwork in high poverty areas (A)DefinitionsIn this paragraph:
 (i)Eligible child care centerThe term eligible child care center means a child care center with at least 50 percent or more of children in care qualifying for free or reduced price meals or categorical eligibility.
 (ii)Nonpricing programThe term nonpricing program means a program under which an eligible child center serves to all children in care at the center meals and supplements under this section without charge.
									(B)Election of special payments
 (i)In generalAn eligible child care center may elect to receive special payments under this paragraph in lieu of payments otherwise made available under this section based on applications for free and reduced price meals and supplements if—
 (I)subject to clause (ii), during the 4 consecutive fiscal years beginning after the date of the election, the eligible child care center elects to operate as a nonpricing program;
 (II)the eligible child care center pays, from sources other than funds made available to carry out the program under this section, the costs of serving the meals and supplements that are in excess of the value of assistance received under this Act; and
 (III)during the fiscal year in which the election under this clause is made, the eligible child care center had a percentage of enrolled children that meets or exceeds the threshold described in subparagraph (A)(i).
 (ii)Election to stop receiving paymentsAn eligible child care center may elect to stop receiving special payments under this paragraph for the following fiscal year by notifying the State agency not later than June 30 of the current fiscal year of the intention to stop receiving the special payments.
									(C)First year of option
 (i)In generalFor each month of the first fiscal year of the 4-year period during which an eligible child care center elects to receive special payments under this paragraph, special payments at the rate for free meals shall be made under this subparagraph for all reimbursable meals served at the eligible child care center.
 (ii)CalculationSpecial payments under clause (i) shall be calculated using a blended per-meal rate based on a formula that multiplies national average payment rates by claiming percentages for free, reduced price, and paid meals.
									(D)Second, third, and fourth years of option
 (i)In generalFor each month of the second, third, and fourth fiscal years of the 4-year period during which an eligible child care center elects to receive special payments under this paragraph, special payments at the blended rate established in the first year of the option under subparagraph (C) shall be made under this subparagraph for all reimbursable meals served at the eligible child care center.
 (ii)CalculationSpecial payments under clause (i) shall be equal to the product obtained by multiplying— (I)the applicable blended per-meal rate; by
 (II)the number of meals and snacks served.; (2)in subsection (f)—
 (A)in paragraph (2)— (i)by striking (2)(A) Subject to subparagraph (B) of this paragraph and inserting the following:
							
								(2)Disbursements
 (A)In generalSubject to subparagraph (B);  (ii)by striking subparagraph (B) and inserting the following:
							
 (B)LimitationNo reimbursement may be made to any institution under this paragraph, or to family or group day care home sponsoring organizations under paragraph (3), for more than—
 (i)2 meals and 1 supplement per day per child; (ii)1 meal and 2 supplements per day per child; or
 (iii)3 meals and 1 supplement per day per child, for each child that is maintained in a child care setting for 8 or more hours per day.; and
 (iii)in subparagraph (C), by adding at the end the following:  (iii)Carryover fundsThe Secretary shall develop procedures under which not more than 10 percent of the amount reserved by sponsoring organizations under clause (i) for administrative expenses for a fiscal year may remain available for obligation or expenditure in the succeeding fiscal year.; and
 (B)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (ii)— (aa)in subclause (I), by striking 50 percent each place it appears in items (aa) and (bb) and inserting 40 percent; and
 (bb)in subclause (III)— (AA)by striking Except as provided in subclause (IV), and inserting the following:
										
 (aa)In generalExcept as provided in item (bb) and subclause (IV),; and (BB)by adding at the end the following:
										
 (bb)Additional reimbursementEffective July 1, 2016, the reimbursement factor for each meal and supplement under this subparagraph shall be increased by 10 cents per child served.; and
 (II)in clause (iii)(I)(aa), by striking the reimbursement factors shall be and all that follows through supplements and inserting the reimbursement factors shall be $1.05 for meals other than breakfast, 37 cents for breakfasts, and 23 cents for supplements; and
 (ii)in subparagraph (B)— (I)in clause (i)—
 (aa)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately;
 (bb)by striking (i) In general.—In addition and inserting the following:  (i)Reimbursement amount (I)In generalSubject to subclause (II), in addition; and
 (cc)by adding at the end the following:  (II)Additional reimbursementEffective July 1, 2016, the reimbursement factor for administrative expenses as calculated under subclause (I) shall be increased by $5.00 per month for each family or group day care home of the sponsoring organization.; and
 (II)in clause (ii), by inserting before the period at the end , except that no negative adjustments shall be made; and (3)in subsection (n)—
 (A)by striking (n) There are hereby and inserting the following:  (n)Funding (1)In generalThere are; and
 (B)by adding at the end the following:  (2)Implementation funding (A)In generalSubject to subparagraphs (B) and (C), the Secretary shall make funds available to State agencies administering the child and adult food care program for State and sponsoring organization activities relating to training, technical assistance, and oversight activities for the implementation of the revised child and adult care food program meal pattern pursuant to subsection (g)(2)(B) and activities to increase participation in the child and adult care food program.
 (B)Provision of fundsThe Secretary shall provide funds described in subparagraph (A) to State agencies administering the program under this section in a manner proportional to the administrative expense allocation of each State agency during the preceding fiscal year.
 (C)DistributionSubject to subparagraphs (A) and (B), each State agency administering the program under this section shall distribute not less than 1/2 of the funds received under this paragraph to sponsoring organizations in the State.
								(D)Funding
 (i)In generalFor each of the fiscal year during which the implementing regulations for the revised child and adult care food program meal pattern pursuant to subsection (g)(2)(B) become final regulations, and the subsequent fiscal year, the Secretary shall use $50,000,000 of funds made available under section 3 to make payments to States as described in subparagraph (A).
 (ii)ReservationIn providing funds to States under clause (i), the Secretary may reserve not more than $3,000,000 per fiscal year to support Federal administrative activities to carry out this paragraph.
									(3)Revised meal pattern funding
 (A)In generalOn October 1, 2015, and October 1, 2016, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary $10,000,000, to remain available until expended—
 (i)to provide training, technical assistance, and oversight for the implementation of the revised child and adult care food program meal pattern pursuant to subsection (g)(2)(B);
 (ii)to promote health and wellness through activities conducted pursuant to subsection (u); and (iii)to increase participation in the program under this section..
 (b)Study on nutrition and wellness quality of child care settingsSection 223(c)(1) of the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296; 124 Stat. 3229) is amended by inserting and October 1, 2016, after 2010,.
			(c)Reducing paperwork and improving program administration
 (1)Definition of programIn this subsection, the term program means the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766).
 (2)EstablishmentThe Secretary, in conjunction with States and participating institutions, shall continue to examine the feasibility of reducing unnecessary or duplicative paperwork resulting from regulations and recordkeeping requirements for State agencies, institutions, family and group day care homes, and sponsored centers participating in the program.
 (3)DutiesAt a minimum, the examination shall include— (A)review and evaluation of the recommendations, guidance, and regulatory priorities developed and issued to comply with section 336 of the Healthy, Hunger-Free Kids Act of 2010 (42 U.S.C. 1766 note; Public Law 111–296);
 (B)examination of additional paperwork and administrative requirements that have been established since January 1, 2016; and
 (C)examination of the additional paperwork and administrative burdens that could be reduced by the effective use of technology.
 (4)Additional dutiesThe Secretary, in conjunction with States and institutions participating in the program, may also examine any aspect of administration of the program.
 (5)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes the actions that have been taken to carry out this section, including—
 (A)actions taken to address administrative and paperwork burdens identified; (B)additional steps that the Secretary is taking or plans to take to address any administrative and paperwork burdens identified under paragraph (3), including—
 (i)new or updated regulations, policy, guidance, or technical assistance; and (ii)a timeframe for the completion of those steps; and
 (C)recommendations to Congress for modifications to existing statutory authorities needed to address identified administrative and paperwork burdens.
